                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                       CASE NO. 19-20951-CIV-COOKE/GOODMAN



CASEY HOLLADAY,

          Plaintiff,

v.

ROYAL CARIBBEAN CRUISES, LTD.,

      Defendant.
__________________________________/

                ORDER ON DEFENDANT’S WORK PRODUCT ASSERTION

          This Order addresses the discoverability of an engineering report ordered and

received by a cruise ship operator’s in-house counsel after a passenger injured himself on

the ship’s Sky Pad, an on-board jumping attraction. The cruise ship company has asserted

work product protection over that report but dismantled the attraction before Plaintiff or

his expert could inspect it. Plaintiff contends the report is not work product in the first

place because the primary purpose for the report was not in anticipation of litigation.

And he further urges entitlement to the report, even if it is work product, because he

meets the “substantial need” or “inability to obtain equivalent evidence” exception. The

cruise ship operator rejects those theories and objects to producing the engineering

report.
       This discovery dispute arises from injuries Plaintiff Casey Holladay sustained

while using the Sky Pad attraction aboard Defendant Royal Caribbean Cruises, Ltd.’s

Mariner of the Seas ship. A participant using the Sky Pad is positioned on a trampoline and

then fitted with a harness with bungee cords attached on either side, enabling the

participant to bounce up and down. Plaintiff was bouncing on the Sky Pad when he

became unattached from the harness system after the bungee equipment failed, causing

him to fall on the hard deck surface next to the trampoline. The fall resulted in physical

injury to the Plaintiff, including pelvic fractures.

       After filing this lawsuit against Royal Caribbean, Plaintiff propounded discovery

and requested the production of documents relating to Plaintiff’s fall from the Sky Pad.

Royal Caribbean provided Plaintiff with a portion of the requested documents and a

privilege log, asserting the work product exception to discovery over certain documents.

It also asserted the attorney-client privilege to some emails.

       The Undersigned held a hearing on the parties’ discovery dispute. [ECF Nos. 18;

19]. At the Discovery Hearing, Plaintiff sought the production of documents with a work

product “privilege”1 designation on Royal Caribbean’s Second Amended Privilege Log.


1      Unlike the attorney-client privilege, which is, in fact, a privilege, the work product
theory is not technically a privilege; it is a doctrine, codified in Federal Rule of Civil
Procedure 26(b)(3). See generally Hickman v. Taylor, 329 U.S. 495, 509-10 & n. 9 (1947)
(explaining that work product protection is not a “privilege” as that term is used in the
law of evidence or the civil procedure rules, but noting that English courts treat the
doctrine as a privilege).


                                               2
       The Undersigned ordered Royal Caribbean to submit a copy of the contested

documents under seal for an in-camera inspection. [ECF No. 20]. Currently at issue is

whether the SEA, Ltd. (“SEA”) Sky Pad Evaluation Report (the “SEA Report”) constitutes

protected work product and should remain protected from production to Plaintiff. The

SEA Report is the subject of Plaintiff’s motion to compel. [ECF Nos. 32; 41].

       The Undersigned analyzed the SEA Report to determine whether it was properly

designated as a protected work product document. [ECF Nos. 21; 22; 24; 25].

       Along with the Report, Royal Caribbean submitted the affidavit of Paul Hehir, a

Royal Caribbean attorney who stated that Royal Caribbean “retained Bryan Emond from

SEA, Ltd. . . . to inspect the Sky Pad and to provide Royal Caribbean with a report of his

findings and opinions . . . as his findings and opinions would help defend the company

from the litigation that Royal Caribbean anticipated would ensue after Plaintiff’s

incident.” Hehir Affidavit at ¶¶ 8, 10-11.

       Plaintiff then submitted the Affidavit of Donald McPherson, Plaintiff’s liability

expert, who explained that it is impossible for him to adequately inspect the Sky Pad on

the Mariner of the Seas because the attraction has been disassembled. [ECF No. 28-1, p. 3].

He stated that while he has been able to “inspect certain parts and equipment of the Sky

Pad that had been removed from the ship and was made available at the offices of Defense

Counsel,” some portions of the Sky Pad equipment “were not made available at the

offices of the defense counsel when I conducted my inspection.” Id. at pp. 3, 5-6.


                                             3
McPherson attested that it is “not possible to obtain the same information” contained in

the SEA Report because “Defendant had total access to all of the parts and equipment

and information Defendant obtained promptly after the incident in question, whereas the

Plaintiff did not have the benefit of the same information.” Id. at p. 6.

       In response, Royal Caribbean submitted the affidavit of its engineering expert,

Brian Mills, who explained that the “[r]esponses to Plaintiff’s Interrogatories, engineering

schematics of the Sky Pad, Eurobungy manuals, Sky Pad maintenance documents, Sky

Pad training documents, photos of the Sky Pad and its parts after the incident, and CCTV

footage of the incident” are sufficient for Plaintiff to be able to replicate the same results

from the SEA Report. [ECF No. 37-1, p. 2]. Mills attested that “[t]he documents and

materials made available to Plaintiff provide enough information to make an evaluation

of the Sky Pad as it existed on the date of the incident and to determine how the incident

occurred.” Id.

       The Undersigned ordered the parties to each submit a brief memorandum of law

discussing whether Plaintiff has shown a substantial need for the SEA Report under

Federal Rule of Civil Procedure 26(b)(3)(A)(ii). [ECF No. 38]. The parties filed their

respective memoranda. [ECF Nos. 42; 44].

       After careful consideration of the parties’ submissions, the relevant authority, and

the SEA Report, and for the reasons discussed in greater detail below, the Undersigned

grants Plaintiff’s request and directs Royal Caribbean to produce a copy of the SEA


                                              4
Report to Plaintiff’s counsel within five (5) business days.

I.     Applicable Legal Principles

       “The attorney work-product privilege traces its roots to the recognition by the

Supreme Court, in Hickman v. Taylor, 329 U.S. 495, 510-11, 67 S.Ct. 385, 393, 91 L.Ed. 451

(1947), that ‘it is essential that a lawyer work with a certain degree of privacy, free from

unnecessary intrusion by opposing parties and their counsel.’” Cox v. Admn’r U.S. Steel &

Carnegie, 17 F.3d 1386, 1421 (11th Cir. 1994), opinion modified on reh’g on other grounds, 30

F.3d 1347 (11th Cir. 1994); see also United Kingdom v. United States, 238 F.3d 1312, 1321 (11th

Cir. 2001) (“The work-product doctrine reflects the strong ‘public policy underlying the

orderly prosecution and defense of claims.’”). That public policy has been codified and is

now governed by the principles set forth in Federal Rule of Civil Procedure 26(b)(3)(A),

which reads in pertinent part:

       Documents and Tangible Things. Ordinarily, a party may not discover
       documents and tangible things that are prepared in anticipation of
       litigation or for trial by or for another party or its representative (including
       the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).

Fed. R. Civ. P. 26(b)(3)(A) (emphasis added).

       Before determining whether the Undersigned should sustain Royal Caribbean’s

work product assertion over the SEA Report, the Undersigned will first outline the

relevant legal principles underlying the work product doctrine.

       First, federal law governs work product assertions. See, e.g., Milinazzo v. State Farm

Ins. Co., 247 F.R.D. 691, 699-700 (S.D. Fla. 2007); see also Frontier Ref., Inc. v. Gorman-Rupp

                                              5
Co., 136 F.3d 695, 702 n.10 (10th Cir. 1998) (stating that, “[u]nlike the attorney client

privilege, the work product privilege is governed, even in diversity cases, by a uniform

federal standard embodied in Fed. R. Civ. P. 26(b)(3)”).

       Second, “district courts are entitled to broad discretion in managing pretrial

discovery matters.” Perez v. Miami-Dade Cty., 297 F.3d 1255, 1263 (11th Cir. 2002)

(emphasis added). This discretion extends to rulings concerning the applicability of the

work product doctrine. Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1188 (11th Cir. 2013).

       Third, the party claiming work product immunity always has the burden to

establish the claimed protection. Hinchee, 741 F.3d 1185 at 189; Milinazzo, 247 F.R.D. at

698.

       Fourth, a party must anticipate litigation at the time the documents were created

for the protection to apply. Milinazzo, 247 F.R.D. at 698.

       Fifth, the Court must determine when the document was created and why it was

created. Id. In fact, “in determining whether a document was made in anticipation of

litigation, the primary focus is the reason or purpose for creating the document.” Place

St. Michel, Inc. v. Travelers Prop. Cas. Co. of Am., No. 06-21817-CIV, 2007 WL 1059561, at *2

(S.D. Fla. Apr. 4, 2007) (emphasis added) (quoting Guidry v. Jen Marine LLC, No. Civ. A

03-0018, 2003 WL 22038377, at *2 (E.D. La. Aug. 22, 2003)).

       Sixth, the party claiming a privilege must provide the Court with underlying facts

demonstrating the existence of the privilege, which may be accomplished by affidavit.


                                             6
Bridgewater v. Carnival Corp., 286 F.R.D. 636, 639 (S.D. Fla. 2011). In other words, “the onus

is on the party claiming immunity to provide competent evidence that the materials in

question were created in anticipation of litigation.” Place St. Michel, 2007 WL 1059561, at

*3 (emphasis added). However, the mere fact that the party seeking work product

protection submits an affidavit (which was done here) is not necessarily sufficient to

sustain the work product assertion. See, e.g., Fid. Nat’l Title Ins. Co. v. Wells Fargo Bank,

N.A., No. 12-22437, 2013 WL 12138558, at *2 (S.D. Fla. July 19, 2013) (noting that plaintiff

submitted an affidavit but finding it “wholly conclusory and [with] few details to

substantiate her claim that ‘Notes’ were created ‘in anticipation of litigation’”).

       Seventh, there are exceptions to the work product doctrine. Factual work product

may be subject to discovery upon the showing of a “substantial need” and the inability

to obtain substantially equivalent evidence by other means without undue hardship. See

Burrow v. Forjas Taurus S.A., 334 F. Supp. 3d 1222, 1229 (S.D. Fla. 2018). “A non-exhaustive

list of factors are assessed in determining substantial need including: (1) the importance

of the materials to the party seeking them for case preparation, (2) the difficulty the party

will have obtaining them by other means, and (3) the likelihood that the party, even if he

obtains the information by independent means, will not have the substantial equivalent

of the documents he seeks.” Id. at 1230 (citing Fed. R. Civ. P. 26 advisory committee’s note

to 1970 amendment).




                                              7
II.    Analysis

       The SEA Report, which was sent to the attention of Royal Caribbean’s Associate

Vice President of Litigation, Paul Hehir, is titled “Sky Pad Evaluation,” with “Injured

Party: Mr. Casey Holladay.” [ECF No. 21]. The Report was commissioned on March 7,

2019, five days before Plaintiff filed his Complaint, and the Report was issued to Royal

Caribbean on March 28, 2019. Id.

       Plaintiff contends that the SEA Report involves non-privileged (i.e., non-work

product) business advice, and that the Report was prepared to determine the cause of

the accident to better protect against future incidents, rather than created in anticipation

of litigation. [ECF No. 42]. Plaintiff claims that Royal Caribbean recently produced emails

showing that it “was aware of serious safety concerns with the Sky Pad prior to the

accident of the Plaintiff and did nothing about it despite the identifiable risk of serious

injury or death.” Id. at p. 2. Plaintiff also argues that Royal Caribbean’s employee in

charge of safety on the Sky Pad, Manual Vasquez, testified in his deposition that the SEA

Report was commissioned for the purpose of “loss prevention,” “reducing financial

impacts of the company from injuries,” and to “avoid injuries to passengers or crew.” Id.

at pp. 3-4. Finally, Plaintiff argues that Plaintiff is entitled to the factual work product and

technical information contained in the SEA Report under the “substantial need”

exception to the work product doctrine since Plaintiff “cannot duplicate such, even with

undue hardship.” Id. at p. 5.


                                               8
       Mr. McPherson, Plaintiff’s liability expert, similarly argues in his affidavit that he

is unable to recreate the information contained in the technical, fact-specific SEA Report

since the Sky Pad was completely disassembled, certain equipment is missing, and

Plaintiff lacks the ability to inspect the Sky Pad in the condition it was in after the subject

incident occurred. [ECF No. 28-1, p. 3].

       In its opposition to Plaintiff’s motion to compel [ECF No. 44], Royal Caribbean

argues that Brian Emond of SEA was hired as a consulting expert for this litigation (so

the SEA Report is protected by the work product doctrine). [ECF No. 44, p. 1]. Moreover,

Royal Caribbean asserts that professional engineer Brian Mills found that “the documents

and materials made available to Plaintiff through discovery are sufficient to determine

how the incident took place.” Id.; [ECF No. 37-1]. Because the materials and equipment

were made available to Plaintiff, Royal Caribbean argues, the “’exceptional

circumstances” threshold is not met because the expert for the party seeking production

has the opportunity to investigate the material,” and the produced discovery is sufficient

to evaluate the “Sky Pad on as it existed on the date of the incident and to determine how

the incident occurred.” [ECF No. 44, p. 3].

       The Undersigned analyzed the SEA Report, the competing affidavits, and the

parties’ respective memoranda regarding the “substantial need” exception to Federal

Rule of Civil Procedure 26(b)(3)(A)(ii).

       The first threshold issue is whether the SEA Report is in fact work product. This is


                                              9
a thorny issue.

       Royal Caribbean asserts, through the Affidavit of Paul Hehir, its associate vice

president of litigation, that the “primary motivation for retaining” Emond and SEA was

to “defend the company from the litigation that Royal Caribbean anticipated would ensue

after Plaintiff’s incident.” Hehir Affidavit, ¶ 11. At the hearing, Royal Caribbean argued

that although a purpose of the Report appears to concern the future use of the Sky Pad

and possible improvement, the primary purpose is for Holladay’s anticipated litigation,

so the Report is subject to the work product doctrine. See, e.g., United States v. Davis, 636

F.2d 1028, 1040 (5th Cir. 1981) (holding that a document is deserving of work product

protection “as long as the primary motivating purpose behind the creation of the

document was to aid in possible future litigation.”).

       In contrast, Plaintiff argues that the SEA Report is not protected by the work

product doctrine because the primary purpose of it was a business purpose, it contains

factual work product, and it potentially shows Royal Caribbean’s knowledge of the Sky

Pad’s risk of danger. [ECF No. 42, pp. 2-4]; Resolution Trust Corp. v. Heiserman, 151 F.R.D.

367, 375 (D. Colo. 1993) (“[I]t is beyond dispute that the defendants need the information

requested. It contains the evidence upon which RTC bases its complaint.”).

       Although Mr. Hehir is an attorney, Plaintiff emphasizes that he works in Royal

Caribbean’s Risk Management/Loss Prevention Department, as opposed to its Legal

Department. Plaintiff argues that this department is a business-oriented department and


                                             10
notes that Mr. Vasquez works in the same department.

       Moreover, Plaintiff argues that he has a substantial need for the SEA Report and

cannot, even with undue hardship, recreate the technical nature of the SEA Report

because the Sky Pad was disassembled, equipment is missing, and Plaintiff cannot inspect

the Sky Pad in the state it was in after Plaintiff’s accident since it has been disassembled

and relocated to defense counsel’s office. [ECF No. 42, pp. 4-6; 28-1, p. 3].

       While the determination of whether the SEA Report is protected by the work

product doctrine is a close call, the Undersigned does not need to grapple further with

that dicey issue and then reach a less-than-completely-confident conclusion (about

whether a desire to avoid future injuries was the primary purpose for the report or only

a purpose) because Plaintiff has demonstrated a substantial need for the Report and an

inability to obtain a substantial equivalent even with undue hardship.

       Plaintiff satisfies the three factors used to assess substantial need:

       (1) the importance of the materials to the party seeking them for case
       preparation, (2) the difficulty the party will have obtaining them by other
       means, and (3) the likelihood that the party, even if he obtains the
       information by independent means, will not have the substantial equivalent
       of the documents he seeks.

Burrow, 334 F. Supp. 3d at 1229 (citing FTC v. Boehringer Ingelheim Pharms., Inc., 778 F.3d

142, 155 (D.C. Cir. 2015)) (“[A] moving party’s burden is generally met if it demonstrates

that the materials are relevant to the case, the materials have a unique value apart from

those already in the movant’s possession, and ‘special circumstances’ excuse the


                                             11
movant’s failure to obtain the requested materials itself.”).

       Here, Plaintiff seeks the SEA Report to determine how his injury-generating fall

occurred, information regarding the failure of the equipment, and whether Royal

Caribbean had any knowledge of the risks posed by the Sky Pad. The importance of this

technical information is necessary because it “contains the evidence upon which

[Plaintiff] bases [his] complaint.” Burrow, 334 F. Supp. 3d at 1230 (citing Heiserman, 151

F.R.D. at 375). All of Plaintiff’s allegations relate to the failure of the Sky Pad equipment

leading to the subject incident, which satisfies the first factor to overcome the work

product doctrine. Burrow, 334 F. Supp. 3d at 1230.

       Concerning the second and third factors, the Undersigned cannot conceive that an

incomplete inventory of equipment from the disassembled Sky Pad relocated to defense

counsel’s office is a substitute for examining the Sky Pad aboard the ship in the condition

it was in after Plaintiff’s fall. The highly technical engineering information can be found

only within the SEA Report, which Defendant’s expert created after inspecting the Sky

Pad onboard the ship after Plaintiff fell from the ride/attraction. Burrow, 334 F. Supp. 3d

at 1230 (citing Foley v. Juron Assocs., No. 82-0519, 1986 WL 5557, at *2 (E.D. Pa. May 13,

1986)) (ordering production of engineering reports since “[t]he knowledge acquired from

the [engineering] reports can realistically be shown only by the facts contained in the

documents themselves”).

       Plaintiff has no other way to acquire the same information that Royal Caribbean


                                             12
obtained because the Sky Pad is no longer intact and in the same condition it was in after

Plaintiff’s accident. The Undersigned is not convinced that Defendant’s interrogatory

responses, Eurobungy manual, Sky Pad training documents, photos of the Sky Pad and

its parts after the incident, CCTV footage of the incident, and incomplete/disassembled

Sky Pad equipment can provide Plaintiff with a substantial equivalent to the highly

technical information contained in the SEA Report.

III.   Conclusion

       For the foregoing reasons, the Undersigned grants Plaintiff’s motion to compel the

SEA Report under the “substantial need” exception to the work product protection found

in Federal Rule of Civil Procedure 26(b)(3)(A)(ii). Royal Caribbean shall produce a copy

of the SEA Report to Plaintiff within five (5) business days.

       DONE AND ORDERED in Chambers, in Miami, Florida, on October 7, 2019.




Copies furnished to:
The Honorable Marcia G. Cooke
All counsel of record




                                            13
